Citation Nr: 0818125	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  06-07 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
fractures, right distal tibia and fibula, currently rated as 
10 percent disabling.  

2.  Entitlement to an increased evaluation for right 
superficial peroneal atrophy, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel



INTRODUCTION

The veteran served on active military duty from August 1996 
to May 2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California.


FINDINGS OF FACT

1.  Residuals of fractures, right distal tibia and fibula 
(leg disorder) are manifested by a normal range of motion in 
the right knee and right ankle.

2.  Right superficial peroneal atrophy is manifested by 
sensory neuralgia resulting in no more than moderate 
incomplete paralysis of foot movements.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for residuals of 
fractures, right distal tibia and fibula, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5262 (2007).

2.  The criteria for a rating in excess of 10 percent for 
right superficial peroneal atrophy have not been met.  38 
U.S.C.A. §§ 1155, 5013A, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8722 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to 
service connection for a leg disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, an August 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although the letter did not 
notify the veteran of effective dates or the assignment of 
disability evaluations, there is no prejudice to the veteran 
because the preponderance of the evidence is against an 
increased evaluation for a leg disorder.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The letter also 
essentially requested that the veteran provide any evidence 
in his possession that pertained to this claim.  38 C.F.R. 
§ 3.159(b)(1).  Further, the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issue decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Where the veteran has appealed the initial rating assigned 
for a service-connected condition, the entire body of 
evidence is for equal consideration.  Consistent with the 
facts found, the rating assigned may be higher or lower for 
segments of the time under review on appeal, i.e., the 
ratings may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings 
are, however, appropriate when the factual findings show 
distinct time periods in which a disability exhibits symptoms 
that warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Service connection for residuals of fractures, right distal 
tibia and fibula, was granted by a July 2002 rating decision 
and a 10 percent evaluation was assigned under 38 C.F.R. § 
4.71a, Diagnostic Code 5262, effective May 31, 2000.  In July 
2004, the veteran filed his current claim seeking an 
increased disability rating for this condition.  The RO 
continued the 10 percent evaluation in a February 2005 rating 
decision.  The veteran filed a notice of disagreement in 
March 2005.  The RO sent the veteran a statement of the case 
in January 2006.  The veteran filed an appeal in March 2006.  
By a June 2007 rating decision, the RO granted service 
connection for right superficial peroneal atrophy with a 10 
percent evaluation, effective March 28, 2007.

In a July 2004 VA medical record, the veteran reported 
numbness and swelling of the right ankle while standing.  The 
examiner noted active flexion, extension, and rotation of the 
bilateral ankles, and no joint swelling or tenderness.  Motor 
strength was listed as 5/5 in all muscle groups.


In an August 2004 VA medical examination, the veteran 
reported pain in his right ankle after prolonged standing, 
walking, or exercise and constant pain and numbness of the 
medial right ankle.  The veteran reported that he took 
aspirin for pain.  The report noted that he was able to cook, 
walk, climb stairs, shop, vacuum, garden, drive a car, take 
out the trash, and push a lawn mower.  The veteran did not 
require a device for walking and a physician had not 
recommended bed rest for the leg disorder.  

Examination of the right tibia and fibula was within normal 
limits, and there was no evidence of edema of the lower 
extremities, bilaterally.  The general appearance of the knee 
joint was within normal limits, except for the right knee 
scar.  Range of motion in the right knee was noted to be 
normal, with flexion to 140 degrees and extension to 0 
degrees.  Range of motion was not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
ankylosis of the right knee.  The anterior and posterior 
drawer sign ligament tests were negative, as was the 
McMurray's testing.  The examiner found no evidence of 
recurrent subluxation, locking pain, joint effusion, or 
crepitus of the right knee joint.  

The general appearance of the right ankle was within normal 
limits.  Upon examination, range of motion of the ankle was 
within normal limits, with right ankle dorsiflexion to 20 
degrees and plantar flexion to 40 degrees.  The range of 
motion was not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination.  Examination revealed no signs 
of dorsiflexion deformity, plantar flexion deformity or 
inversion or eversion deformity of the right ankle.  The 
examiner noted no ankylosis of the right ankle joint.  

The examiner found motor function at 5/5 in the lower 
extremities.  Right knee and ankle reflexes were 2+.  
Peripheral nerve examination revealed decreased sensation to 
light touch on the medial aspect of the right ankle which 
involved the sensory component of L4.  The motor component 
was not affected.  

The diagnosis was status post open reduction internal 
fixation of right tibia from fracture of the right distal 
tibia and fibula with residual right ankle numbness, residual 
intermittent right ankle pain, and residual asymptomatic 
right knee scar.  Right ankle and right knee x-ray report 
impressions were negative except for the appearance of an 
internal fixation device in the distal tibia.  The examiner 
noted that the veteran should avoid walking on uneven 
surfaces and prolonged running due to right ankle pain.  

An October 2004 treatment report noted the veteran's 
complaints of right ankle pain after he inverted it while 
walking.  The ankle was able to bear weight.  There was no 
numbness or weakness.  Examination demonstrated mild swelling 
of the right ankle and that the ankle was able to move in all 
directions with complaints of pain.  There was 5/5 strength.  
The x-ray examination impression was healed fracture with 
deformity involving the mid/distal right tibia and fibula 
with intramedullary rod and screw placement in the right 
tibia.  There was no evidence of acute fracture or 
dislocation.  The diagnosis was right ankle sprain.  In an 
August 2005 VA record, the veteran reported ongoing pain in 
the lower right leg, usually relieved by ibuprofen or Aleve.  
The examiner noted right lower leg pain secondary to trauma.  

In a September 2006 VA medical record, the veteran reported 
pain in the right leg.  The pain was throbbing and worsened 
when he stood on his feet all day.  The veteran rated the 
pain as 6/10.  The examiner found no muscle weakness or 
atrophy.  The assessment was right leg pain, likely related 
to status post trauma.  In an October 2006 VA medical record, 
the veteran reported sharp pain in his medial ankle with 
occasional shooting pain which prevented him from running and 
prolonged walking.  Examination showed pain to palpation to 
the sinus tarsi and to percussion of the right medial ankle 
at the nerve, positive Tinel's sign, and pain to palpation at 
the medial calcaneal tuberosity.  The examiner assessed 
tarsal tunnel syndrome, sinus tarsi pain, and plantar 
fasciitis.

In a March 2007 VA medical examination, the veteran reported 
that he experienced constant pain in his right leg and right 
foot.  The pain was burning and sharp in nature, and was 
8/10.  The pain was elicited by physical activity, weather 
changes, or no known reason.  He reported that it was 
relieved by medications, ibuprofen and Vicodin, and required 
bedrest.  There was difficulty with prolonged standing and 
walking, but the veteran did not require an assistive device 
for ambulation.  There was normal gait and no evidence of 
abnormal weight-bearing.  Examination of the right tibia and 
fibula revealed normal findings.  The right knee showed no 
signs of edema, effusion, weakness, tenderness, redness, 
heat, abnormal movement, subluxation or guarding of movement, 
recurrent subluxation, locking pain, joint effusion, or 
crepitus.  The right knee range of motion was flexion to 140 
degrees and extension to 0 degrees.  The right knee range of 
motion was not limited by pain, fatigue, weakness, lack of 
endurance, or incoordination after repetitive use.  There 
were normal right knee anterior and posterior cruciate 
ligaments, medial and lateral collateral ligaments, and 
medial and lateral meniscus tests.  There was right ankle 
tenderness, but no deformity.  There was right ankle 
dorsiflexion to 20 degrees with pain at 20 degrees and 
plantar flexion to 45 degrees with pain at 45 degrees.  
Tenderness to palpation over the right tibia was found.  
After repetitive use, the right ankle was additionally 
limited by pain, but was not additionally limited by fatigue, 
weakness, lack of endurance, or incoordination.  There was no 
additional limitation of motion.  The diagnosis was status 
post surgical fixation with residual scar, right ankle 
tenderness, and right superficial peroneal neuropathy.  The 
examiner noted that the effect of the right leg disorder on 
the veteran's usual occupation and daily activity was 
moderate.  

The current 10 percent evaluation assigned to the veteran's 
residuals of fractures, right distal tibia and fibula, 
contemplates impairment of the tibia and fibula due to 
malunion, with slight knee or ankle disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  A 20 percent rating is 
warranted for impairment of the tibia and fibula due to 
malunion, with moderate knee or ankle disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262.  In medical records from July 
2004 to March 2007, the veteran complained of right ankle and 
right leg pain.  However, the evidence of record, including 
VA examinations in August 2004 and March 2007, revealed a 
normal range of motion in the right knee and right ankle, 
which is not limited by pain, fatigue, weakness, lack of 
endurance or incoordination; no evidence of subluxation or 
instability in the right knee; and 5/5 motor functioning in 
the right lower extremity.  Thus, the evidence of record 
demonstrates slight rather than moderate knee or ankle 
disability.  Accordingly, an increased evaluation for a leg 
disorder under Diagnostic Code 5262 is not warranted.

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  No other diagnostic codes are for application.  
The medical evidence of record does not demonstrate right 
knee ankylosis, recurrent subluxation or lateral instability, 
semilunar cartilage dislocation or removal, limitation of leg 
flexion or extension, or genu recurvatum.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 
5263 (2007).  Additionally, the medical evidence of record 
does not demonstrate right ankle ankylosis, limitation of 
motion, ankylosis of the subastragalar or tarsal joint, 
malunion of os calcis or astragalus, or astragalectomy.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, 5272, 5273, 
5274 (2007).  Moreover, there is no x-ray evidence of right 
knee or right ankle arthritis.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2007).  Accordingly, an 
increased evaluation is not warranted under alternate 
Diagnostic Codes for a leg disorder.

The Board has also considered whether there is any additional 
functional loss not contemplated within the 10 percent 
evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); see 
also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Factors 
involved in evaluating and rating disabilities of the joints 
include: weakness; fatigability; lack of coordination; 
restricted or excess movement of the joint; or, pain on 
movement. 38 C.F.R. § 4.45 (2007).  The veteran reported 
right leg and ankle pain that worsened with prolonged 
walking, standing, and running.  The veteran reported that he 
used medication to treat pain, but did not use assistive aids 
for walking.  Repetitive use of the right knee did not cause 
additional pain, fatigue, weakness, lack of endurance, 
incoordination, or any additional limitation of motion.  
Repetitive use of the right ankle caused additional pain, but 
not fatigue, weakness, lack of endurance, or incoordination.  
There was right ankle pain at the endpoints of the range of 
motion.  This limitation is contemplated within the 10 
percent evaluation.  Additionally, there was no right knee 
edema, effusion, weakness, tenderness, redness, heat, 
abnormal movement, subluxation or guarding of movement, no 
recurrent subluxation, locking pain, joint effusion, or 
crepitus.  All ligament and meniscus tests were within normal 
limits.  There were no ankle deformities.  There was 5/5 
strength of the lower extremities and normal gait.  Although 
a March 2007 VA examiner found that the right leg disorder 
had moderate effects on the veteran's usual occupational and 
daily activities, these effects are contemplated within the 
10 percent evaluation.  Accordingly, there is no additional 
functional loss not contemplated in the 10 percent rating and 
an increased evaluation on this basis is not warranted.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately so long as 
the symptomatology for one condition is not "duplicative of 
or overlapping with the symptomatology" of the other 
condition.  See 38 C.F.R. § 4.25(b) (2007); Esteban v. Brown, 
6 Vet. App. 259 (1994).  

The RO assigned a 10 percent disability rating pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8722, effective March 28, 
2007.  The 10 percent evaluation contemplates moderate 
incomplete paralysis of foot movements due to neuralgia of 
the musculocutaneous nerve (superficial peroneal). 38 C.F.R. 
§ 4.124a, Diagnostic Code 8722.  A 20 percent evaluation is 
warranted for severe incomplete paralysis of foot movements.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8722.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.  38 C.F.R. § 4.124a. When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  
The August 2004 VA medical examination of the veteran's right 
ankle showed decreased sensation to light touch on the medial 
aspect of the right ankle, but the motor component was not 
affected.  This indicates no more than a moderate incomplete 
paralysis of foot movement.  Therefore, an evaluation of 10 
percent and no more is warranted.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8722 (2007).  

The Board has also considered whether a separate disability 
rating is warranted for the veteran's scar.  See Esteban, 6 
Vet. App. at 261-62.  A separate compensable evaluation of 10 
percent is not warranted unless there is evidence of a scar 
that is deep, or that causes limited motion, covers an area 
exceeding 6 square inches (39 square centimeters); is 
superficial, and does not cause limited motion covering an 
area or areas of 144 square inches (929 square centimeters) 
or greater; a scar that is superficial and unstable and a 
scar that is superficial and painful on examination.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804 
(2007).  Although the veteran has a scar on his right knee, 
none of the above symptoms are found in the medical evidence 
of record.  Specifically, the August 2004 VA examination 
showed that the veteran's right knee scar measured 7.0 
centimeters by .3 centimeters; was non-tender, without 
disfigurement, abnormal texture, ulceration, adherence, 
tissue loss or keloid formation; and did not limit motion.  
Accordingly, the assignment of a separate evaluation for the 
veteran's scar is not warranted.

The Board has also considered the issue of whether the 
schedular evaluations are inadequate, thus requiring that the 
RO refer the claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are adequate.  Higher 
compensable ratings are provided for certain manifestations 
of the service-connected leg disorder, but the medical 
evidence reflects that those manifestations are not present 
in this case.  Moreover, there is no evidence of an 
exceptional disability picture.  The veteran has not required 
hospitalization and marked interference with employment has 
not been shown due to the veteran's right leg disorder.  In 
the absence of any additional factors, the RO's failure to 
consider referral of this issue for consideration of an 
extraschedular rating or failure to document its 
consideration did not prejudice the veteran.

After review of the evidence, there is no evidence of record 
that would warrant a rating in excess of those assigned by 
this decision for the leg disorder at issue at any time 
during the period pertinent to this appeal. 38 U.S.C.A. 5110 
(West 2002); see also Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased evaluation for residuals of fractures, right 
distal tibia and fibula, is denied.

A disability rating in excess of 10 percent for right 
superficial peroneal atrophy is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


